 1In the Matter of F. J.KRESSBox COMPANYandGENERALTEAMSTERS,CHAUFFEURS AND HELPERS,LOCAL No. 247, AFLCase No. 6-R-1149.-Decided October 12, 1945Mr:-John E. Laughlin, Jr.,of Pittsburgh, Pa., for the Company.Mr. Ben Paul Jubelirer,of Pittsburgh, Pa., for the Union.Miss Katharine Loomis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION'STATEMENT OF THE CASEUpon an amended petition duly filed by General Teamsters,Chauffeurs and Helpers, Local No. 249, AFL, herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of F. J. Kress Box Company, Pitts-burgh, Pennsylvania, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Allen Sinsheimer, Jr., Trial Examiner. Said hearing was heldat Pittsburgh, Pennsylvania, on June 26, 1945.The Company andthe Union appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYF. J. Kress Box Company is a Pennsylvania corporation engagedin the manufacture of paper containers and related products at Pitts-burgh and Washington, Pennsylvania.This proceedingconcernsonly certain employees at the Pittsburgh plant.During the past yearthe Company purchased for use in its Pittsburgh plant rawmaterialsi64 N. LR. B., No. 27.124 F. J. DRESS BOX COMPANY125valued in excess of $1,000,000, of which approximately 75 percent'originated outside the commonwealth of Pennsylvania.During thesameperiod it sold finished products valued in excess of $2,000,000,Pennsylvania.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVED,General Teamsters, Chauffeurs- and Helpers, Local249,, affiliatedwith, the American Federation of Labor, is a labororganization ad-mitting to membership employees of the Company.Ili.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company's em-ployees until the Union has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at thehearing; indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.,We find that a -question affecting commerce has arisen concerningthe representation of employees of the Compaiiy, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit-of all shipping department employees, in--luding checkers, loaders, and laborers, but excluding shipping clerks,the shipper, the assistant shipper, and the night shipper.The Com-pany, however, takes the position that the unit sought by the Union isinappropriate and that only a plant-wide unit is appropriate for itsemployees.There has been no history of collective bargaining between theCompany and the employees in the group sought by the Union. Inter-national Brotherhood of Pulp, Sulphite and Paper Mill Workers,AFL, herein called the Paper Workers, presently represents otheremployees of the Company in a unit of "all production and mainte-IThe Field Examiner reported that the number of employees in the alleged appropriateunit was approximately 38 : that the Union submitted 21 application cards ;,that thenames of 18 persons appearing on the cards corresponded to those on a list furnishedby theCompany , that 13 of the cards were dated between January 1945 and April 1945,and 8 were undated. 126DECISIONSOF NATIONAL -,LABOR:RELATIONS BOARDHance employees, except for office, and clerical employees, shippingdepartment employees, and supervisory:employees." 2Shipping, department- employees are ,principally engaged in load-ing the Company's finished products.. into, either trucks or railroadcars.The Company's plant is situated between two railroads.. Theshipping platforms where the loading is done are,at,the ends of themain factory buildings which are adjacent to the respective railroads.These platforms are separated from the factory buildings by fire'walls.Seventy-five percent of 'the finished`products is brought from the pro-.duction floor to the platforms by means of an overhead conveyor.The remainder is moved by 'hand ' truck.' Checkers, loaders, andlaborers are engaged in the shipping process. ' These employees workunder the supervision of,the shipper.Checkers confer with the ship-per as to the method of shipment, see that the material is at hand,check it for count, and plan the loading so that all available space isutilized.Loaders place the material in the truck or railroad car.Laborers 'remove bundles from the conveyor or go into the 'factoryfind `"move them up in hand trucks. Production employees also bringbrindles from'the factory to the shipping platforms in hand trucks.The unloading of the Company's raw materials is'done principallyby` warehousemen.These employees are not part of the shippingdepartment` and work under different supervision from the shippingemployees.There are no 'checkers among the warehousemen. Incom-ing raw material is delivered principally by rail, whereas' most of thefinished products is shipped by truck.-3Unloading is done' for themost part from a separate unloading platform, although some unload-ing is performed on an unloading area of one of the shipping plat-forms.The Company .calls upon both warehousemen and production-2 The Paper Workers and the Company, on September 9, 1944,entered into an agreementfor a consent election among all production and maintenance employees excluding officeand clerical employees and all supervisory employees" (Case No 6-R-1025)The PaperWorkers lost the election and, subsequently,'on June 11,1945,filed a petition'for itspresent unit.The Company and the Paper Workers'then entered into an agreement fora cross-check covering the employees in-the unit petitioned for and,as part of the agree-ment; inserted the following provision.°Nothing in this agreement shall be construed as precluding the Company from atany subsequent hearing contending that shipping department employees do not con-stitute an appropriate unit by themselves and that shipping department employeesshould be included iii this unitA crosscheck was made and the Regional Director found that a majority of the employeesin the aforesaid unit had designated the Paper Workers as their exclusive bargaining agent(Case No 6-R-1193).-The, Paper Woikers, although served with notice of the hearing in the instant proceeding,did not appear and stated, prior to the hearing,that it'disclaimed any interest in theemployees covered by the Union's petition,"'Ninety-nine percent of incoming raw materials is delivered by rail and only about 1percent by, truck, whereas, of the outgoing finished products, 48 percent is shipped by rail,and 52 percent by truckThe Company owns no trucksOf the truck shipments, 75percent is carried by contracthaulers and 25 percent by common carriersshippingdepartment employees load the trucks of the contract haulers.Those of the commoncarriers are loaded by employees of the carriers F. J. KRESS BOX COMPANY,127workers to assist shipping department employees at any time that the,latter require help in getting orders out promptly. ' At present, dueto-wartime conditions, such assistance as needed more than, in normal,tunes.'The record clearly shows that shipping department employees form,a well. defined and' .homogeneous group. They are under separate.supervision and comprise the principal group responsible for the ship-ment of finished products.Furthermore, no union is seeking to repre-sent these employees in the plant-wide unit which the Company hasrequested.Under all the circumstances, we are of the opinion thatthe'Company's shipping employees constitute a coherent group'whichiniay.appropriately function as a separate unit.'We find, therefore, that all shipping department employees, includ-`ing checkers, loaders, and laborers, but excluding shipping clerks, theshipper, the assistant shipper, the night shipper, and all other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise 'effect -changes in the status of employees, or effectivelyrecommend' such' action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ' of theAct.V.THE DETERMINATION' OF REPRESENTATIVESWe shall direct that the question concerning representation which,has arisen be resolved by an elections by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.The-Company employs six Bart-time workers in its shipping de-partinent.Five. of these employees average between 20 and 36 hoursof work a week, and the Union and the Company agree that theyshould participate in the election.The eligibility of. one part-timeemployee is in dispute.'The Union contends that he is ineligiblebecause he averages only 12 hours of work a week. The record indi-cates that all the part-time workers have been employed by the Com-4At the time of the hearing warehousemen spent 15 percent of their time assistingshipping department employees,and about one crew of four production S'oikers for oneshift a week also assisted shipping employees.The record does not indicate how muchassistance the shipping depaitinent employees require in normal times5SeeMatter of General Tire and Rubber Company,55 N. L R B.250, andMatter ofWellsAircraft Parts Company,61 N L. R B.1331.The Company attempts to distinguishthe latter case from the instant proceeding.There,as the Company points out in itsbrief, no mention is made of any interchange of duties between shipping employees andproduction workersHowever,while it may be true in the present case that productionworkers perform some of the duties in which shipping employees are engaged,the Com-pany's shipping operations revolve, for the most part,about the work of the latter group.In addition,ofMatterof ArkellSafety Bag Company,57 N L.R. B. 1423, and 58 N. LR B 5759George Cofsky 128DECISIONSOF NATIONALLABOR RELATIONS BOARDpiny for the past 8 months and all work under the same conditionsand enjoy the same privileges as the full-time workers. It is clearthat all six are regular part-time employees who spend, a sufficientamount of time weekly and have a sufficiently substantial interest inwages, hours, and working conditions to entitle them to a voice in-the selection,of a collective bargaining agent.7We shall, therefore,permit all six part-time employees to participate in the election.,DIRECTION OF ELECTIONBy, virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section, 9 (c) of the National Labor Rela-tions Act, and,pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby-'DIRECTED that, as, part of the investigation to ascertain representa-tives, for the purposes of collective bargaining with F. J. Kress BoxCompany, Pittsburgh, Pennsylvania, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixth Region, acting in this matteras agent for the National, Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere'employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work during,said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person .at the polls, but ex-cluding any who have since quit or been discharged for cause, and havenot been rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by General Team-sters, Chauffeurs and Helpers, Local No. 249, AFL, for the purposesof collective bargaining.7 SeeMatter of The National Machinery Company,56 N L R B 481